Citation Nr: 0528176	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 50 percent evaluation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1969 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision which confirmed and 
continued a 30 percent rating for the disability at issue.  A 
December 2002 rating decision increased the evaluation for 
post-traumatic stress disorder from 30 percent to 50 percent, 
effective December 12, 2001.  

In August 2002, a RO hearing was held.  In February 2004, a 
videoconference hearing was held before the undersigned Board 
Member/Veterans Law Judge.

In a September 2004 decision, the Board denied certain other 
issues and remanded the post-traumatic stress disorder rating 
issue to the RO for additional evidentiary development.  The 
case is now ready for the Board's appellate determination.


FINDING OF FACT

Appellant's service-connected post-traumatic stress disorder 
is manifested primarily by anxiety, depression, nightmares, 
sleep difficulties, and irritability/anger, with complaints 
of mild-moderate memory impairment, and reported  global 
assessments of functioning which indicate that overall, 
appellant is primarily no more than moderately impaired from 
a psychologic, social, and industrial standpoint.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCCA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §  7, subpart (a), 114 
Stat. 2096, 2099- 2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (38 C.F.R. § 3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Notice

In the present case, VA satisfied its duty to notify by means 
of a November 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Additionally, the appellant and his representative 
were issued a Statement of the Case and Supplemental 
Statement of the Case, which included relevant laws and 
regulations, discussion of relevant clinical evidence, and a 
detailed explanation of the rationale for the adverse 
decision.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the January 2003 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed on the appellate issue in question.  With 
respect to rating the service-connected post-traumatic stress 
disorder, a comprehensive medical history and detailed 
findings are documented in the medical evidence.  
Additionally, April and November 2002 VA psychiatric 
examinations were conducted, and together with VA clinical 
records, including those dated more recently in 2004, 
sufficiently described the nature and severity of the 
service-connected post-traumatic stress disorder, and 
included assignment of scores on the Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree to 
which an individual functions socially and industrially.  
Contrary to the appellant's assertions, said examinations and 
clinical records are sufficiently detailed and comprehensive 
concerning the current nature and severity of his psychiatric 
status and there is no indication that there are other, 
relevant medical records not of record that would indicate a 
greater degree of severity of the service-connected post-
traumatic stress disorder.

Appellant and his representative have had an opportunity to 
submit medical records and other documents, and appellant and 
his spouse have testified at hearings on appeal.  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any available, additional, specific 
competent evidence that might prove to be material concerning 
said appellate issue in question.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue in question.

Rating Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The applicable VA Schedule for Rating Disabilities provisions 
provide a general rating formula for mental disorders, 
including post-traumatic stress disorder.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).

On a January 1999 VA fee-basis psychiatric examination, 
appellant's complaints included recurrent nightmares 
averaging 2-3 per week, panic attacks, sleep difficulties, 
irritability/anger, and depressed mood.  He was employed 
full-time as a construction worker.  A long-standing history 
of alcohol use/illicit drug abuse was reported, although not 
in recent years.  Clinically, he appeared depressed.  He was 
correctly oriented with essentially intact cognitive 
functioning and no impairment of thought processes.  Post-
traumatic stress disorder was diagnosed and a GAF scale score 
of 64 was assigned.

On June 2000 VA fee-basis examination, appellant reported 
having last worked in pipeline construction in April 1999 and 
that employment was terminated due to leg swelling.

On April 2002 VA psychiatric examination, appellant reported 
that since his medication had been changed, his nightmares 
had "pretty much gone", and his relationship with his wife 
and his irritability had improved.  The examiner stated that 
appellant's post-traumatic stress disorder was mostly in 
remission with medication changes.  Appellant reported that 
he was currently employed with a tree service (for the past 6 
weeks); and that his previous unemployment over the past 4 
years was due to his knees.  He reportedly had few friends 
and tended to stay by himself; he regularly attended church 
and socialized there; he had a woodworking hobby; and he went 
to dinner and movies with his wife.  The examiner stated that 
appellant was functioning fairly well.  

Appellant appeared well-nourished, well-groomed, and 
friendly.  Eye contact was described as good, psychomotor 
activity was normal, mood was slightly anxious, and affect 
was restricted.  Speech was clear and coherent, thoughts were 
logical and goal-directed, and he was correctly oriented.  It 
was noted that he recalled only 1 out of 3 objects after 5 
minutes and declined to count/spell backwards.  Abstractions 
were performed without difficulty, intelligence quotient 
appeared normal, and insight and judgment were fair to good.  
There was no impairment of thought processes/communication, 
and he denied current suicidal/homicidal ideation or intent.  
He reportedly was able to take care of himself and his home 
without problem, including cooking, cleaning, and driving.  
The examiner noted some short-term memory problems.  There 
were no obsessive/ritualistic behaviors that interfered with 
routine activities.  He denied any panic attacks since his 
medication changes, and stated that his depressed mood and 
anxiety had also improved as a result of medication changes.  
There was no impaired impulse control.  

Appellant reportedly was suspicious of others, had occasional 
intrusive thoughts, and had psychological distress and 
avoided activities that reminded him of Vietnam.  He felt 
detached from others.  The examiner noted that appellant's 
symptoms occurred daily to monthly and were currently mild to 
moderate in severity.  Post-traumatic stress disorder was 
diagnosed and a GAF scale score of 56 was assigned.  
Appellant's prognosis was described as good as long as he 
remained on his medications and received treatment.  

During an August 2002 RO hearing, appellant and/or his wife 
testified, in essence, that he had post-traumatic stress 
disorder symptomatology, including sleep difficulties, 
nightmares, panic attacks, and depression.

VA outpatient clinical records reveal that in 2002, appellant 
received substance abuse therapy.  In November 2002, he 
reportedly had discontinued alcohol use for two months.  He 
reported that his depression had continued.  He appeared calm 
and was able to complete activities of daily living.  He had 
anger control problems.  Diagnoses included post-traumatic 
stress disorder, major depression, and alcohol 
abuse/dependency; and a GAF scale score of 50 (current and 
past year) was assigned.  

On November 2002 VA psychiatric examination, the examiner 
stated that appellant's psychiatric condition had not 
"appreciably changed" since the aforementioned April 2002 
VA psychiatric examination.  Clinical findings were 
essentially similar to those reported on said examination, 
except for the following.  Appellant reported feeling 
stressed and anxious on a daily basis, and had nightmares 
most of the time, although he stated that medication had 
improved his sleep.  He reportedly felt constant anger 
directed at the VA; felt depressed over his inability to work 
due to his knee problems; and stated that he was socially 
isolated with intrusive thoughts concerning Vietnam on a 
daily basis.  He reportedly avoided others and was 
suspicious/hypervigilant.  He complained of an exaggerated 
startle response, rage, anger, and mild-moderate memory 
impairment.  He reportedly did not attend church or socialize 
much.  He was currently unemployed.  It was noted that he had 
to quit work with a tree service last April due to his knees 
and remained unemployed due to physical disabilities.  
Appellant reportedly was separated from his wife.  He 
admitted to periodic alcohol abuse.  The examiner stated that 
appellant was not functioning well due to both his post-
traumatic stress disorder symptoms and physical ailments.  
Post-traumatic stress disorder was diagnosed and a GAF scale 
score of 55 was assigned.  The examiner noted that 
appellant's post-traumatic stress disorder symptoms were 
currently moderate in severity.

VA outpatient clinical records reveal that in March 2003, 
appellant's depression reportedly appeared less severe.  He 
appeared calm and was able to complete activities of daily 
living.  He had anger control problems.  Diagnoses included 
post-traumatic stress disorder, major depression, and alcohol 
abuse/dependency and GAF scale scores of 52 (current) and 50 
(past year) were assigned.  Similar findings were reported in 
July 2003, although a current GAF scale score of 54 was 
assigned.

During a February 2004 videoconference hearing, appellant 
and/or his wife testified, in essence, that appellant had 
been separated from his spouse for approximately 2-1/2 years, 
and that it was their belief that he met the criteria for the 
next higher evaluation for his psychiatric disability.  

VA outpatient clinical records reveal that in January 2004, 
appellant reportedly had discontinued drinking (alcohol).  
Depression was a problem on account of physical problems, and 
he was unable to work due to his physical problems, including 
his knees, with resultant financial difficulties.  He had 
irritability/anger control difficulties.  He appeared calm 
and was able to complete activities of daily living, albeit 
with difficulty.  Diagnoses included post-traumatic stress 
disorder, major depression, and alcohol abuse/dependency; and 
a GAF scale score of 50 (current and past year) was assigned.  
Similar findings were reported in April 2004, except that he 
reportedly was taking an increased dosage of medication that 
helped with his rage, agitation, anxiety, and insomnia; and a 
current GAF scale score of 53 was assigned.  

It should be pointed out that GAF Scale scores are 
significant pieces of evidence that the Board considers in 
deciding the appropriateness of an assigned psychiatric 
disability rating, but are not determinative in and of 
themselves of the appellate issue.  The evidentiary record 
reveals that although VA outpatient treatment records 
included a few isolated GAF Scale scores of 50 in November 
2002 and January 2004, the GAF Scale scores assigned 
appellant on VA psychiatric examinations and in the VA 
clinical records during the relevant period in question, 
including in April 2004, were predominantly between 64 and 
52, and are indicative of no more than a moderate degree of 
psychiatric impairment.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), wherein the Court explained that "GAF is a 
scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness....[']  A 55-60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

Appellant's psychiatric disability appears to have improved 
to some degree in mid-2002, apparently after his medication 
was changed, and he was reportedly currently working.  In 
fact, the examiner on an April 2002 VA psychiatric 
examination described appellant's psychiatric symptomatology 
as mild to moderate in severity with a GAF scale score of 56 
assigned; and appellant was correctly oriented with 
essentially intact cognitive functioning and only slight 
anxiety.  Although his psychiatric state appears to have 
worsened to some degree in late 2002, apparently after 
resuming alcohol use, and a GAF scale score of 50 was 
assigned, on November 2002 VA psychiatric examination, the 
examiner stated that appellant's psychiatric condition had 
not "appreciably changed" since the aforementioned April 
2002 VA psychiatric examination and a GAF scale score of 55 
was assigned with appellant's psychiatric symptomatology 
described as moderate in severity.  It is apparent that his 
reported inability to work due to physical ailments 
(including the knees) and depressed state had adversely 
affected his financial status and in January 2004, a GAF 
scale score of 50 was assigned.  However, in April 2004, a 
medication adjustment had resulted in improvement of his 
mental status and a GAF scale score of 53 was assigned.  

It is noteworthy that despite the severity of appellant's 
psychiatric disability, he has nevertheless engaged in 
activities of daily living, including maintaining his 
personal appearance, and remained correctly oriented with 
essentially intact cognitive functioning, albeit with mild-
moderate memory impairment.  No bizarre or significant 
inappropriate behavior was indicated.  The evidentiary record 
additionally indicates that he has continued to function 
without any significant mental health treatment other than 
psychotropic medication and outpatient therapy.

The Board finds that the GAF scores of predominantly no less 
than 52, as well as the other clinical findings, do not more 
nearly approximate the criteria for a 70 percent rating, for 
the aforestated reasons.  In particular, the clinical records 
do not reveal occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships (the criteria 
for a 70 percent evaluation under the applicable rating 
criteria).

The clinical evidence does not show that appellant's service-
connected psychiatric disability, in and of itself, presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the period in question.  38 
C.F.R. §  3.321(b)(1).  He has not been frequently 
hospitalized for his psychiatric disability, nor has that 
disability been shown to markedly impair employment.  
Parenthetically, appellant has attributed his unemployment to 
physical conditions including his knees.  The benefit-of-the-
doubt doctrine is inapplicable, since the preponderance of 
the evidence is against allowance of this appellate issue, 
for the aforestated reasons.

ORDER

An increased rating in excess of 50 percent for post-
traumatic stress disorder is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


